Citation Nr: 1230555	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  98-06 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for service-connected gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial compensable rating for herpes simplex, type II. 

3.  Entitlement to service connection for a left arm disorder.

4.  Entitlement to service connection for a left shoulder disorder.

5.  Entitlement to service connection for a cervical spine disorder.

6.  Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1974 to December 1983.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The claim for entitlement to an initial compensable rating for herpes simplex, type II was previously denied by the Board in a July 2001 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2002 Order, the Court vacated the July 2001 Board decision pertaining to that issue and remanded the matter back to the Board for development consistent with the parties' Joint Motion for Remand and to Stay Proceedings (Joint Motion).  In May 2003, January 2005, January 2006, and May 2009, the Board remanded the matter to ensure that development was completed.

The issue of entitlement to service connection for erectile dysfunction, to include as secondary to service-connected herpes simplex, type II, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See November 2007 VA Form 21-4138.  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In regard to the Veteran's claim for an increased rating for GERD, in the May 2009 Remand, the Board noted that during the pendency of the appeal, the regulations pertaining to the digestive system had changed and the Veteran had not been apprised of the revisions.  The RO was instructed to provide the Veteran with a notice letter that described both versions of the rating criteria pertaining to the digestive system (the current version, and the version in effect prior to July 2, 2001).  Additionally, the Veteran was to be advised of the effective date of each set of criteria.

The Veteran was sent a notice letter in June 2009.  However, there was no explanation that the regulations pertaining to the digestive system had changed; there was simply a listing of both the old and new diagnostic criteria and there was no indication of the effective date of each set of criteria.  The Board finds a remand is necessary to comply with the Remand orders from May 2009.

Similarly, the Board notes that the ratings pertaining to disabilities of the skin have also changed during the pendency of this appeal.  The Veteran is seeking an initial compensable rating for his service-connected herpes simplex, type II.  The Veteran was granted service connection for herpes simplex, type II in a February 1998 rating decision, at which time a noncompensable rating was assigned, effective May 1997.  During the pendency of this appeal, the ratings for disabilities of the skin have changed several times, in 2002 and 2008, with a correcting amendment in 2012.  The RO should provide the Veteran with a notice letter that describes all versions of the rating criteria pertaining to his herpes simplex, type II, and should be advised of the effective date of each set of criteria.  

The Veteran is also seeking entitlement to service connection for a left arm disorder, a left shoulder disorder, a cervical spine disorder, and a lumbar spine disorder.  The Board notes that the Veteran was afforded VA examinations for these disorders in July 1997; however, no medical opinions were obtained.  Recent VA treatment records indicate the Veteran suffers from chronic pain of the lumbar and cervical spine and is being treated with prescription pain medicine.  Additionally, medical records indicate the Veteran has been diagnosed with degenerative changes of the low back, spinal stenosis, and cervical disc disease.  See January 1999 VA cervical magnetic resonance imaging (MRI) and January 2005 lumbosacral spine x-ray.  

Additionally, the Veteran asserts that he broke his arm prior to service and that he reinjured the same arm during service in 1977.  See July 1997 VA examination.  The arm injury also causes pain in his left shoulder and neck.  Id.  The Board notes that service treatment records reveal the Veteran reported a fracture of the left forearm prior to service, on a February 1977 Report of Medical History form.  However, at the time, it was noted that there was no sequelae.  In April 1977, service treatment records indicate the Veteran strained his left wrist while playing basketball.  During a July 1997 VA examination, the examiner stated the Veteran had a status post injury in 1977 with possible arthritis over the neck and shoulder area and a left arm without any tenderness.  Id.  

As a result of the above evidence, the Board finds a remand is necessary to obtain medical opinions regarding the nature and etiology of the Veteran's claimed left arm, left shoulder, cervical spine and lumbar spine disorders.

Additionally, all updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated VA and private treatment records.

2.  Provide the Veteran with both versions of the rating criteria pertaining to the digestive system (the current version and the version in effect prior to July 2, 2001).  An explanation that the diagnostic criteria have changed should be provided, and the Veteran should be advised of the effective date of each set of criteria.

3.  Provide the Veteran with all versions of the rating criteria pertaining to his herpes simplex, type II (the version in effect prior to August 2002, the version in effect prior to October 2008, and the current version).  An explanation that the diagnostic criteria have changed should be provided, and the Veteran should be advised of the effective date of each set of criteria.  

4.  Obtain addendum opinions to the July 1997 VA examination, pertaining to the Veteran's left arm, left shoulder, cervical spine and lumbar spine.  If deemed necessary by the examiners, afford the Veteran new VA examinations.

The entire claims file must be made available to the examiner.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report. 

The examiner should diagnose all current left arm, left shoulder, cervical spine, and lumbar spine disorder.

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a)  that any diagnosed left arm disorder is causally or etiologically related to the Veteran's time in service, OR is proximately due to or aggravated by the Veteran's lumbar and/or cervical spine disorder; 

b)  that any diagnosed left shoulder disorder is causally or etiologically related to service, OR is proximately due to or aggravated by the Veteran's lumbar and/or cervical spine disorder;

c)  that any diagnosed cervical spine disorder is causally or etiologically related to service, OR is proximately due to or aggravated by the Veteran's lumbar spine disorder and/or left shoulder or arm disorder; and,

d)  that any diagnosed lumbar spine disorder is causally or etiologically related to service, OR is proximately due to or aggravated by the Veteran's cervical spine disorder and/or left shoulder or left arm disorder.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  

If it is not possible to provide the requested opinions without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

5.  The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of his case.  

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated.  

If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



